            Case 1:19-cv-10796-DLC Document 75 Filed 02/27/20 Page 1 of 1
                                                                              Jordan D. Weinreich
                                                                                                  Partner
                                                                                  Direct: 973.302.9695
                                                                        jweinreich@shermanwells.com




                                                 February 27, 2020

By ECF

Hon. Denise L. Cote, U.S.D.J.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

Re:     Securities and Exchange Commission v. International Investment Group, LLP
        Case No. 19-cv-10796

Dear Judge Cote:

       This firm is counsel to Non-Party Bank Leumi USA (“Bank Leumi”). Concurrent
with this letter, Bank Leumi is filing a Motion for an Order granting partial relief from the
Judgment and Preliminary Asset Freeze Order as to Defendant International Investment
Group LLC. In accordance with Rule 3(F) of Your Honor’s Individual Practices, we are
submitting this letter to request oral argument on Bank Leumi’s motion.

         The Court’s consideration of our request is much appreciated.


                                                 Respectfully submitted,


                                                 Jordan D. Weinreich


Cc:      Counsel of record (by ECF)

4817-6367-1222, v. 1




               210 PARK AVENUE  2ND FLOOR  FLORHAM PARK  NEW JERSEY 07932  973.302.9700
             1185 Avenue of the Americas  3RD FLOOR  NEW YORK  NEW YORK 10036  212.763.6464
                                         WWW.SHERMANWELLS.COM
